Title: To Thomas Jefferson from Richard Folwell, 20 January 1806
From: Folwell, Richard
To: Jefferson, Thomas


                        
                            Philad. 20 January 1806
                        
                        Received of the President of the U States Two Dollars
                            for Eight months Subscription to the Spirit of the Press being from the commencement to No. 34 Inclusive—
                        
                            Richd Folwell
                            
                        
                    